
	
		I
		111th CONGRESS
		1st Session
		H. R. 2072
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mrs. Bachmann (for
			 herself, Mr. Cooper,
			 Mr. Pitts,
			 Mr. Franks of Arizona,
			 Mr. Tiahrt,
			 Mr. Lamborn,
			 Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Herger,
			 Mr. Pence,
			 Mrs. Emerson,
			 Mr. Paul, Ms. Ginny Brown-Waite of Florida,
			 Mr. Garrett of New Jersey,
			 Mr. Cantor,
			 Mr. Sam Johnson of Texas,
			 Mr. Brown of South Carolina,
			 Ms. Fallin,
			 Mr. Marchant,
			 Mr. Campbell, and
			 Mr. King of Iowa) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To authorize States to use funds provided for the Chafee
		  Foster Care Independence Program to provide vouchers to cover tuition costs at
		  private schools, and transportation costs to and from public schools, of foster
		  children of all ages.
	
	
		1.Short titleThis Act may be cited as the School
			 Choice for Foster Kids Act.
		2.Authority of
			 States to use funds provided for the Chafee Foster Care Independence Program to
			 provide vouchers to cover tuition costs at private schools and transportation
			 costs to and from public schools, of foster children of all agesSection 477 of the Social Security Act (42
			 U.S.C. 677) is amended—
			(1)in subsection
			 (a)(6), by inserting and to make available vouchers for tuition costs at
			 private schools and transportation costs to and from public schools, to youths
			 in foster care regardless of their age before the period;
			(2)in subsection
			 (h)(2), by striking all that follows vouchers and inserting
			 as provided in subsection (i).; and
			(3)in
			 subsection (i), by redesignating paragraphs (5) and (6) as paragraphs (6) and
			 (7), respectively, and inserting after paragraph (4) the following:
				
					(5)Vouchers under the program may be available
				to youths in foster care, regardless of age, for the cost of tuition at a
				private school offering elementary or secondary education, or the cost of
				transportation to and from a public school offering such
				education.
					.
			
